P U B L I S H

                   UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 94-40538



UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,

                               versus

EDDIE LEE COOKS,
                                                 Defendant-Appellant.

                          CONSOLIDATED WITH


                       _______________________

                             No. 94-40685
                       _______________________



UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellant,

                               versus

ARTIS CLEMMONS,
                                                 Defendant-Appellee.




          Appeals from the United States District Court
              for the Western District of Louisiana

                          (April 27, 1995)


Before POLITZ, Chief Judge, REAVLEY and BARKSDALE, Circuit Judges.

POLITZ, Chief Judge:

     Complaining of an improper limitation of the cross-examination
of a government witness, Eddie Lee Cooks appeals the denial of a

new trial following his convictions of conspiracy to distribute

over 50 grams of cocaine base1 and three substantive counts.2      The

codefendant, Artis Clemmons, was convicted of the same conspiracy

and one substantive count but was granted a new trial for the cited

challenge and the government appeals.        Finding neither error nor

abuse of discretion, we affirm.

                            Background

     In January 1992, Clay Murray was arrested in Texas for state

drug offenses arising out of his possession of over 80 grams of

cocaine.   Desirous of lenient treatment on these state charges and

on any possible federal charges, he agreed to cooperate with state

and federal law enforcement agencies in their investigations of

illegal drug activities in California and in his native Louisiana,

particularly in the Monroe area.

     Upon being informed that Cooks, a longtime acquaintance, was

under investigation, Murray contacted him and began negotiations to

buy quantities of cocaine base.        On January 15, 1992, Murray was

given money and a device to make an audio record of a purchase of

approximately two ounces of "crack" from Cooks. Murray immediately

delivered the audio tape and drugs to the authorities and continued

to assist in their investigation of Cooks.

     A few days later Murray and Kendrick Van Buren, an undercover

officer, went to Cooks' business place where Murray, out of the

     1
      21 U.S.C. §§ 841(a)(1), 846.
     2
      21 U.S.C. § 841(a)(1).

                                   2
presence of Van Buren but recorded on audiotape, purchased from

Cooks 1.5 ounces of crack.        Two weeks later, in the presence of

Van Buren but not "on wire," Murray and Cooks agreed to the sale of

two additional ounces.       On February 14, 1992, a "wired" Van Buren

and Murray met with Cooks and Clemmons.                       Murray and Clemmons

repaired to a bathroom and Murray returned with crack.                           The

Clemmons/Murray meeting was neither recorded nor personally viewed

by Van Buren.

       Several months later Cooks and Clemmons were indicted, as

aforestated.         The   government       sought       in     limine   to   limit

cross-examination of Murray regarding his prior arrests and drug

use.      The      court   ultimately       ruled    that       Murray   could    be

cross-examined about the circumstances and motivations surrounding

his cooperation with the authorities as related to the Texas

charges but the court declined to allow questioning on a subsequent

Louisiana arrest for purse-snatching or on the stiff penalties

Murray faced if convicted on either the Texas or Louisiana charges.

       Following    conviction   by   a     jury    on   all    counts   Cooks   and

Clemmons both sought a new trial, contending that the court's

limitation of their cross-examination of Murray about his prior

problems with the law and the potential effect that record might

have on his testimony impaired their right to a fair trial.                      The

district court agreed, noting that a full airing of Murray's reason

for cooperating with the authorities would have disclosed his

motivation for self-preservation which, in turn, may have furnished

a bias for his testimony.        Having so ruled, the court then found


                                        3
that the extensive evidence dehors Murray's testimony about Cooks'

involvement made the restriction of Murray's cross-examination

harmless as to Cooks.        Cooks' motion for new trial was denied and

the mandatory life sentence was imposed.               Clemmons, however, was

granted a new trial. Cooks and the government both timely appealed

and we consolidated the cases for disposition.

                                  Analysis

     Cooks maintains that there was insufficient evidence, aside

from Murray's       testimony,   to    secure   his    conviction     and,   as a

consequence, he also should have received a new trial.                        The

government     counters   that   the    district      court    properly   limited

cross-examination of Murray and that neither Cooks nor Clemmons

should receive a new trial.

     The ruling on a new trial motion is reviewed for abuse of

discretion;3 new trials are granted only upon demonstration of

adverse effects on substantial rights of a defendant.4                In the case

at   bar,     the    right    involved      was       Cooks'    and    Clemmons'

well-established5 sixth amendment right to confront Murray to

elicit any relevant information bearing on his bias, prejudice, or

motive for testifying.6

     Although a district court possesses "wide latitude . . . to

     3
     United States v. Dula, 989 F.2d 772 (5th Cir.), cert. denied,
_____ U.S. _____, 114 S. Ct. 172 (1993).
     4
         United States v. Logan, 861 F.2d 859 (5th Cir. 1988).
         5
      See Davis v. Alaska, 415 U.S. 308 (1974); United States v.
Tansley, 986 F.2d 880 (5th Cir. 1993).
     6
         Delaware v. Van Arsdall, 475 U.S. 673 (1986).

                                        4
impose reasonable limits on cross examination,"7 this "discretion

is limited, however, by the requirements of the Sixth Amendment."8

Cross-examination to expose a witness' motive for testifying is

"always relevant as discrediting the witness and affecting the

weight of      his   testimony,"9   and    "is   especially   important   with

respect to . . . witnesses who may have substantial reason to

cooperate with the government."10           The importance of and need to

safeguard this right is enhanced when, as here, the witness is

crucial to the prosecution.11             The constitutional right is not

violated, however, if "the jury ha[s] sufficient information to

appraise the bias and motives of the witness."12

     In the case at bar, although the jury was informed of Murray's

status as a paid career criminal informant, and of his hopes for

leniency on the Texas charges in exchange for his assistance in

this investigation, the court's ruling prevented the airing of

other important information pertinent to Murray's reliability,

namely his effort to avoid the consequences of his own crimes,

which, given their seriousness and his recidivism, might have been




     7
      Tansley, 986 F.2d at 886.
         8
       United States v. Garcia, 13 F.3d 1464, 1468 (11th Cir.),
cert. denied, _____ U.S. _____, 114 S. Ct. 2723 (1994).
     9
      Davis, 415 U.S. at 316.
     10
          United States v. Onori, 535 F.2d 938, 945 (5th Cir. 1976).
     11
          See Gordon v. United States, 344 U.S. 414 (1953).
     12
          Tansley, 986 F.2d at 886.

                                      5
very severe in this case.13            Given the obvious pressure on Murray

that his cooperation be of value to the prosecution, there was

considerable     incentive       for    him   to   "slant,    unconsciously       or

otherwise, his testimony in favor of or against a party."14                      The

jury should have been informed of all of the pertinent facts

surrounding this motivation, and the district court correctly

recognized     that      its   earlier    ruling    limiting     this     line   of

questioning was error.

     It is axiomatic, however, that such an error is actionable

only if clearly prejudicial.15            The presence of harmful error in

this context is determined based on a reviewing court's examination

of both the overall strength of the prosecution's case and the

circumstances surrounding the testimony, such as the extent of

allowed cross-examination, the importance of the testimony to the

government's     case,     and   its    corroboration    or   contradiction      at

trial.16

     Although     Murray's       direct   testimony     was   important    to    the

government's case against Cooks, there was an abundance of other

evidence to support the verdict.              The government introduced the


          13
        If convicted of the Texas drug charges, Murray faced a
possible 99-year sentence.    Tex. Health & Safety Code Ann.
§ 481.112(c) and (d). If convicted on the Louisiana charge, as
this was Murray's third offense he faced a possible 40-year
sentence. La. R.S. 14:65.1; 15:529.1.
     14
          United States v. Abel, 469 U.S. 45, 52 (1984).
     15
      United States v. Restivo, 8 F.3d 274 (5th Cir. 1993), cert.
denied, _____ U.S. _____, 115 S. Ct. 54 (1994).
     16
          Van Arsdall.

                                          6
testimony of several FBI agents and state police officers who saw

Murray       enter   Cooks'     home    and    business       and   emerge     with

newly-acquired drugs.          Officer Van Buren testified that he heard

Cooks plan drug sales to Murray.              The government introduced the

audio       recordings   of   Murray   and    Cooks    that   clearly    supported

Murray's testimony that he had purchased the drugs from Cooks, and

that Cooks' main source of revenue was the distribution of illegal

drugs.       Thus, any error in limiting Cooks' cross-examination of

Murray was harmless, and the district court did not abuse its

discretion in denying his motion for new trial.

       The record also demonstrates that the district court was

correct in noting that absent Murray's testimony, there was no

direct evidence linking Clemmons to any of the drug transactions

alleged in the indictment. The recordings made of Clemmons fail to

make    even    an   inferential   reference      to    the   business    of   drug

distribution, and no state or federal officer actually saw Clemmons

engage in any drug transaction.              Given the absence of any direct

evidence beyond Murray's testimony, and our "extreme[] reluctan[ce]

to second guess, on the basis of a paper record, the decision of a

trial judge that insufficient cumulative evidence exists to cure a

trial error,"17 we find no abuse of discretion in the district

court's efforts to correct, by a new trial, its error which it

found prejudicial.

       Cooks, an African-American, next claims that unlike white

defendants, he was selectively prosecuted in federal court instead

       17
         United States v. Arroyo, 805 F.2d 589, 599 (5th Cir. 1986).

                                         7
of in state court because of a desire to inflict the stiffer

federal penalty for distribution of cocaine base, and that the

district court erred in denying his motion for dismissal on this

basis.        Cooks also contends that the court should have granted his

motions for discovery of government records relating to similar

prosecutions, for funds to secure a criminologist to assist in

proving the above claim, and for an evidentiary hearing.

        Although        the        government   has    great    discretion       in     the

prosecutorial decision, the exercise of this discretion cannot

violate the Constitution's equal protection guarantee.18                         In order

to prevail on his selective prosecution claim, Cooks must show that

other similarly situated offenders were not prosecuted in federal

court19       and   that      he    was   prosecuted    there   because     he    was   an

African-American.20

        In support of his claim Cooks invites our attention to a

report noting that, nationally, minority arrests for drug offenses

have        increased    tenfold       in   recent    years.    He   also   notes       the

existence of statistics reflecting that the overwhelming majority

of those arrested for possession of crack are African-American. We

agree with the district court that this data fails to satisfy the

first prong of the selective prosecution inquiry; it does not


        18
      Wayte v. United States, 470 U.S. 598 (1985); United States
v. Johnson, 577 F.2d 1304 (5th Cir. 1978).
       19
     United States v. Ramirez, 765 F.2d 438 (5th Cir. 1985), cert.
denied, 474 U.S. 1063 (1986).
        20
      United States v. Sparks, 2 F.3d 574 (5th Cir. 1993), cert.
denied, _____ U.S. _____, 114 S. Ct. 899 (1994).

                                                8
establish     that   white   defendants   committing   this    offense   were

prosecuted in state rather than federal court.                Further, Cooks

offers no evidence to indicate any discriminatory animus present in

this prosecution; consequently, Cooks fails to carry the "heavy

burden"21 of establishing invidious selective prosecution.            Cooks'

inability to make even a colorable claim of selective prosecution

accordingly bars his related requests for discovery,22 funds for a

criminologist,23 and an evidentiary hearing.24

     Cooks next claims that as the majority of prosecutions for

possession of cocaine base involve African-Americans, the stiffer

penalties for offenses involving cocaine base violate the equal

protection provision.        We need not tarry long here; we have ruled

to the contrary.25

     Next, Cooks argues that his sentence is constitutionally

excessive and thereby violative of the eighth amendment bar to

cruel and unusual punishment.         Given the absence of any eighth

     21
          Sparks, 2 F.3d at 580.
     22
      See United States v. Hintzman, 806 F.2d 840 (8th Cir. 1986)
(no abuse of discretion by denial of discovery in absence of prima
facie case of selective prosecution).
    23
      See United States v. Williams, 998 F.2d 258 (5th Cir. 1993),
cert. denied, _____ U.S. _____, 114 S. Ct. 940 (1994) (no abuse of
discretion in refusal to fund expert pursuant to 18 U.S.C. § 3006A
in absence of some factual basis in support of claim).
    24
     See United States v. Jennings, 724 F.2d 436 (5th Cir.), cert.
denied, 467 U.S. 1227 (1984) (no abuse of discretion in denying
evidentiary hearing on selective prosecution in absence of prima
facie case of selective prosecution).
     25
      See United States v. Watson, 953 F.2d 895 (5th Cir.), cert.
denied, _____ U.S. _____, 112 S. Ct. 1989 (1992); United States v.
Galloway, 951 F.2d 64 (5th Cir. 1992).

                                      9
amendment proportionality requirement,26 Cooks' reliance thereon is

misplacaed.     We do not question the wisdom of Congress in its

determination that the protection of society warrants the imposing

of a sentence of life imprisonment on career narcotics distribution

offenders.

     Finally, Cooks posits that the stiff sentence he received as

a career narcotics offender stems from a vindictive exercise of the

government's     discretionary       authority     to    seek     a    sentence

enhancement. Following Cooks' withdrawal of a previous guilty plea

that would have waived any enhancement the government, under

21 U.S.C. §§ 841(b)(1)(A) and 851, gave notice of two prior

narcotics convictions which subjected Cooks to the mandatory term

of life imprisonment.     As there is no presumption of prosecutorial

vindictiveness     attendant      in     the     exercise   of        admittedly

discretionary    actions,27    Cooks'   failure    to   offer    any   tangible

evidence in     support   of   his   vindictiveness     claim    dooms    it   to

failure.28

     Cooks' remaining claims are without merit. The rulings of the

district court are AFFIRMED in all respects as relates to both

Cooks and Clemmons.




         26
       See Harmelin v. Michigan, 501 U.S. 957 (1991).                  See also
United States v. Willis, 956 F.2d 248 (11th Cir. 1992).
    27
      United States v. Goodwin, 457 U.S. 368 (1982); Bordenkircher
v. Hayes, 434 U.S. 357 (1978).
    28
     See United States v. Molina-Iguado, 894 F.2d 1452 (5th Cir.),
cert. denied, 498 U.S. 831 (1990).

                                       10